Title: To Benjamin Franklin from Valltravers, 8 July 1777
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Paris, Rüe et Hôtel de Berry, July 8th. 1777.
Rodh. Valltravers presents his best Respects to Messieurs Franklin, and is requested by his Excellency Count d’Eyk, the Envoy of the Elector of Bavaria, who lives in the Rüe St. Anthoine Hôtel de Beauvais, not far from R.Vs., to intreat the Favor of their Company at Dinner, either on Friday, or Saturday next, at two o’Clock, if not otherwaÿs engaged. RVs., if called on, will have the Honor of introducing Them.
RVS. begs the favor of an answer.
 
Addressed: A Messieurs / Messr. Franklin, ches Monsr. de Chaumont, / A Passy.
Notation: Valtraver
